Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Teresa Lyn Fletcher appeals the district court’s order denying Fletcher’s self-styled “Motion for Judicial Review of Forfeiture Order,” which Fletcher filed pro se in her criminal case. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Fletcher, No. 5:14— cr-00120-H-1 (E.D.N.C. Oct. 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.